ALDRICH, Senior Circuit Judge
(concurring).
As one who participated in Boucher v. Minter, D.Mass., 1972, 349 F.Supp. 1240, from which plaintiffs would derive much support, I feel I should recite that I am entirely comfortable with its present rejection. The enormous enterprise which social insurance has become would fall of its own weight if practical, rule of thumb guidelines *147could not be established to avoid piece by piece scrutiny of every case. The Supreme Court having forcefully recognized that this is permissible even though occasional hardship is inevitable, Weinberger v. Salfi, 1975, 442 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522, the principle applies that there must be some reason in fact, or logic, before the agency’s judgmental expertise is overruled. On the point here in issue the agency’s experience is obviously considerable. I cannot think that it abused its discretion in choosing this rule rather than some other.